Exhibit 10.85

THIS DEED is made the 31st day of December 2012

BETWEEN:

 

(1) BGC SERVICES (HOLDINGS) LLP, (the “Partnership”), of One Churchill Place
London E14 5RD; and

 

(2) GRAHAM SADLER, (the “FURTHER MEMBER”),

and in favour of each Member of the Partnership and the Partnership for itself.

BACKGROUND:

 

(A) By a Limited Liability Partnership Deed, the Partnership was established on
21 December 2011, the Members (as defined therein) agreed to regulate their
relations as Members of the Partnership.

 

(B) In December 2012 the Members amended and restated the Limited Liability
Partnership Deed (“Partnership Deed”) in contemplation of Further Members
joining the Partnership in the capacity of Individual Members subject at all
times to the Board’s absolute discretion.

IT IS HEREBY AGREED as follows:

 

1 Interpretation

 

1.1 Save where the context otherwise requires, the words and expressions used in
this Deed (and annexed Schedule) shall have the meanings respectively assigned
to them in the Partnership Deed.

 

2 Adherence to Partnership

 

2.1 The Further Member covenants with the Members for the time being and the
Partnership to observe, perform, remain subject to and provide all consents
under the terms and conditions of the Partnership Deed with effect from
21 December 2012 (the “Date of Admission”) and shall from such date, subject at
all times to the Board’s absolute discretion, be designated as an Individual
Member. The Further Member confirms that he has read and fully understood the
terms and conditions of the Partnership Deed and how they apply to him as an
Individual Member.

 

2.2 The Further Member shall contribute £5000 to the Partnership upon the
execution of this Deed pursuant to clause 7 of the Partnership Deed.

 

2.3 The Further Member shall be entitled to the following number of votes at any
Members’ meeting:-

one

subject always to the provisions of the Partnership Deed.

 

2.4 The provisions of Schedule 1 to this Deed of Adherence set out the
Individual Member’s entitlement to profits under clause 8 of the Partnership
Deed and the individual terms and conditions which apply to the Individual
Member’s membership of the Partnership. Schedule 1 may be amended from time to
time by the agreement of the Partnership (acting through the Board) and the
Individual Member in accordance with this Deed and the Partnership Deed.



--------------------------------------------------------------------------------

2.5 This Deed shall be supplemental to and read together with the Partnership
Deed. In the case of a conflict between any of the provisions of this Deed of
Adherence and the Partnership Deed, this Deed of Adherence shall take precedence
as between the Partnership and the Individual Member.

 

2.6 For the purposes of the Partnership Deed, the address of the Further Member
shall be c/o BGC Services (Holdings) LLP, One Churchill Place London, E14 5RD,
subject to notification of a change of address by the Further Member to the
Partnership in accordance with that clause.

IN WITNESS WHEREOF the parties have executed this Deed the day and year first
above written.

 

SIGNED and DELIVERED as a    )    DEED by BGC SERVICES    )    (HOLDINGS) LLP
acting by:   

): /s/ Mark Cooper

      (—)   

 

 

SIGNED and DELIVERED as a    )    DEED by GRAHAM SADLER    )    acting by:    ):
     

/s/ Graham Sadler

      (—)       (—)   

 

2



--------------------------------------------------------------------------------

SCHEDULE 1: INDIVIDUAL MEMBER’S TERMS AND CONDITIONS

NAME OF INDIVIDUAL MEMBER: GRAHAM SADLER

DATE OF ADMISSION AS MEMBER: 21 DECEMBER 2012

 

1. DURATION OF MEMBERSHIP:

 

1.1. Membership shall continue until terminated in accordance with clause 4 of
this Deed or the provisions of the Partnership Deed.

 

2. WORKING REQUIREMENTS:

 

2.1 Normal hours of business are 9.00 am to 6.00 pm, on Monday to Friday. The
Individual Member shall work normal business hours and such additional hours as
may be necessary in the performance of his/her duties and powers hereunder.
However, the nature of the Individual Member’s role is such that working time is
not measured or predetermined.

 

2.2 The Individual Member will carry out the business of the Partnership (or as
required for one of its Affiliates) in the office at One Churchill Place, Canary
Wharf, London, E14 5RD or such other offices of the Partnership or its
Affiliates as they may reasonably require.

 

2.3 The Individual Member shall hold the position of Chief Financial Officer. At
all times the Individual Member agrees that he may also be engaged in any
capacity that the Chief Executive Officer of the Partnership may reasonably
require (which may include the provision of services to third parties) and shall
not engage in any activity which may be or may become in the reasonable opinion
of the Chief Executive Officer of the Partnership harmful to or contrary to the
interests of the Partnership and/or Affiliates.

 

2.4 The Individual Member acknowledges that his position means that he has a
material impact on the Partnership or any Affiliate’s risk profile. The role has
been designated as a “Code Staff” role for the purposes of the Financial
Services Authority’s Remuneration Code. The Individual Member acknowledges and
accepts that his Profit Allocation (as defined below) will be considered and
awarded in accordance with the provisions of the FSA Remuneration Code (as
amended) and that payment of any Profit Allocation remains subject at all times
to the Partnership’s obligations under the FSA Remuneration Code (as amended).

 

3. PROFIT ALLOCATION AND ADVANCE DRAWINGS:

Advance Drawings

 

3.1. Subject to clause 3.3, the Individual Member’s Allocated Monthly Advance
Drawings will be: €22,916.66.

In accordance with the Partnership Deed, the Partnership will retain from
Allocated Monthly Advance Drawings amounts on account of income tax and national
insurance contributions.

 

3



--------------------------------------------------------------------------------

Profit Allocation

 

3.3. The Individual Member will be entitled to his/her annualised Allocated
Monthly Advance Drawings under clause 8.3 of the Partnership Deed per Financial
Period of the Partnership and such further allocation of profit as the Board may
determine in accordance with subparagraph 3.4 below (“Profit Allocation”). All
payments of Profit Allocation shall be made in accordance with the Partnership
Deed and subject to the availability of sufficient Partnership profits. No
payment made under subparagraph 3.4 in any year shall give rise to any
entitlement or expectation of a future payment or be an indication of the level
of such payment which may be made in the future (if any). Any such payment under
subparagraph 3.4 will be made in accordance with the Partnership’s policy from
time to time. No such payments shall be made to the extent that as at the date
of payment the Individual Member has:

 

  3.3.1 given or received notice of termination of Membership or otherwise
attempted to procure his release from this Deed of Adherence or otherwise become
an Outgoing Member;

 

  3.3.2 failed to comply with the Partnership’s (and its Affiliates’): current
Membership Handbook; other Handbooks; Compliance Manual; Anti-Bribery and Fraud
Policies and Procedures; and other rules or procedures of the Partnership (and
its Affiliates) from time to time in force as well as all express or implied
obligations owed to the Partnership or its Affiliates; and other rules, codes or
procedures of any relevant regulatory or tax authority (including but not
limited to the Financial Services Authority or any replacement body).

 

3.4. Subject always to 3.3, the Individual Member may be entitled to such amount
by way of profit share as the Chief Executive Officer of the Partnership may in
its sole and absolute discretion determine having consulted with the Board.

 

3.5. As at the date of this Deed, the Board intends that any allocation of
profit under this clause 3 (other than Allocated Monthly Advance Drawings) is to
be made available to the Individual Member annually either as Advance Drawings
or as a distribution of allocated profit (as applicable).

 

3.6 Notwithstanding any other provision of this Deed of Adherence or the
Partnership Deed, a proportion of the Individual Member’s Profit Allocation in
any Financial Period of the Partnership may at the Board’s absolute discretion
consist of cash, a cash advance distribution by way of loan (the details of
which will be set out in a separate document) and/or (rather than cash) a
contingent non-cash grant, (subject to the terms of the loan and/or grant
document(s) under which such cash advance distribution or non-cash grant is
provided including any vesting and cancellation provisions and restricted
covenants contained therein). The value of the units granted for the purpose of
the contingent non-cash grant shall equal the number of units granted multiplied
by the market price of BGC Partners, Inc. Class A common stock on the date of
final determination of such award. The amount of such award shall be applied
toward the amount of the Individual Member’s total Profit Allocation.

 

4 TERMINATION:

Notice

 

4.1. Without prejudice to the parties’ rights under the Partnership Deed, either
party must give three (3) months notice to the other in writing to terminate the
Membership, following which the Member shall become an Outgoing Member and shall
cease to be a Member save to the extent set out in the Partnership Deed.

 

4



--------------------------------------------------------------------------------

Partnership Deed

 

4.7 Subject to 4.1 above the Partnership Deed applies as regards termination and
resignation of Membership.

 

5. BENEFITS:

The Partnership may provide benefits such as health insurance and permanent
health insurance. The provision of such benefits is subject to the terms and
rules of such benefit schemes prevailing from time to time. In particular (but
without limitation) the Individual Member must provide full co-operation in
connection with any claim made on his/her behalf under such benefits and is at
all times responsible for providing any medical evidence that may be required by
the insurers. Should the insurers refuse a claim, the Partnership will be under
no further obligation to provide other benefits to the relevant Individual
Member and the Individual Member expressly waives any express or implied term to
the contrary. The Partnership reserves the right to vary, and/or replace any
health insurance and/or permanent health insurance benefits from time to time at
its absolute discretion.

 

6. PENSIONS:

There is no pension offered by the Partnership.

 

7. OTHER AGREED PROVISIONS IN RESPECT OF THE INDIVIDUAL MEMBER’S MEMBERSHIP:

 

7.1 Clause 16.1(J) of the Partnership Deed shall not apply to the Individual
Member.

 

7.2 The Individual Member shall be entitled to 25 days’ holiday per annum and
Clause 17(A)(1) of the Partnership Deed is hereby amended accordingly.

 

5